Citation Nr: 1741686	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-12 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee status post-surgery with degenerative joint disease (left knee disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2016, the Veteran testified at a before the undersigned Veterans Law Judge (VLJ) at a video conference held at the RO.  A transcript of the hearing is of record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2016 after the May 2016 remand.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, remand is required so that the Veteran may be afforded a new VA examination that contains the information under Cordia.  Prior to scheduling a new VA examination, any outstanding treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all updated VA treatment records related to the Veteran's left disability and associate them with the claims file.  Ask the Veteran to identify any other records of treatment he wishes considered, which records should be sought.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  The claims file should be made available to the examiner.

The examination should include range of motion studies on both active and passive range of motion with weight bearing and non-weight-bearing, and with range of the opposite side.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If it is not possible to conduct any of the indicated tests, the reasons for that should be explained.  

3.  After completing the action detailed above, readjudicate the claims on appeal with consideration of all the evidence of record, including all VA and private treatment records added to the claims file.  If the benefits sought are not granted in full, return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






